On Motion for Rehearing by Appellant.
We did not think it necessary to make findings of fact in this case, for the reason that there were no assignments assailing the judgment of the trial court or the verdict of the jury on the ground that the evidence did not support them. But, in response to request in the motion to make findings, we find there is sufficient evidence to show that the contract of employment of appellees by appellant, dated the 13th of March, 1909, was to recover the sum of $5,389.20 claimed by appellant to be due him by the Spaulding Manufacturing Company, and as consideration for such services appellees were to have a sum equal to one-third of the amount of the claim which may be collected over the sum of $2,000; that the appellees, in pursuance to this contract, filed suit in the name of appellant against said company for said amount. The Spaulding Manufacturing Company filed an independent suit against appellant for $4,124.13. The appellees represented appellant in that suit, filing an answer setting up the amount due appellant and, as we gather from the facts, $1,500 in excess of the amount claimed by Spaulding. By mutual agreement between appellant and appellees the first suit under the original contract was abandoned, and to defeat Spaulding's claim the appellees, as attorneys, represented appellant in the case filed by Spaulding against appellant and defended him in the lower and higher courts and were instrumental in defeating Spaulding's suit against appellant. The contract sued on was for services in the case of Spaulding v. Laybourn, and is an acknowledgment of services rendered and to be rendered in that suit and also for services in the former suit instituted, and for which services in said cases the appellees had charged $1,000, as set out in the *Page 638 
pleadings and as shown in the original statement of this case. The first suit was to recover a specific amount. One-third of the recovery was to be appellees'. In the second suit appellees and appellant sought to defeat a recovery against appellant, for which there was no fee agreed upon until the contract of September 30, 1912. By mutual agreement the first suit had been abandoned, and the second was defended to ultimate success. The appellant admits that the appellees were entitled to $850 under the first contract. This appellees surrendered upon a mutual agreement to abandon the first suit. They defeated the recovery claimed by Spaulding of $4,124, with accrued interest sued for, and by that means secured appellant's rights and demands.
The uncontroverted evidence is that a reasonable fee for such services was $1,500. The first contract did not obligate the appellees to defend the second suit.
We believe under the facts above stated and under the other circumstances shown in this case the court and jury were authorized to find that there was a consideration for the contract of 1912. The facts are sufficient to support the findings of the jury as set out in the opinion. There being no contract to defend the second suit, the appellees had a right to contract for compensation for their services therein, and the facts show it was reasonable as found by the jury. The cases cited in the original opinion, Clarke v. Faver, 40 S.W. 1009, and Headley v. Good, 24 Tex. 232, we think, sustain our holding.
The motion will be overruled.